IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


E.G. & G. REALTY, INC.                   : No. 155 MAL 2015
                   Respondent            :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
YOUN SANG KIM AND OK JA KIM AND          :
YSK, INC. INDIVIDUALLY AND TRADING       :
AS YSK CLEANERS, FORMERLY                :
KNOWN AS J. MURRAY CLEANERS              :
                  Petitioners            :
                                         :
             v.                          :
                                         :
                                         :
SOUTH BROAD STREET ASSOCIATES            :
                 Respondent

                                    ORDER



PER CURIAM

     AND NOW, this 13th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.